Title: Mary Smith Cranch to Abigail Adams, 18 May 1798
From: Cranch, Mary Smith
To: Adams, Abigail


          
            
              My dear Sister
              Quincy May 18th 1798
            
            I too have taken my pen with the rising Sun. I have been so disturb’d with the account of the allarming riot before your Door on the fast day evening that I have not had a moments quiet sleep this night. I had no Idea the faction would have tried their Strength So oppenly I suppos’d the Letters which had been thrown into your house were mear threats. but I hope they have but Staid their time— had there been such an attempt before the Instructions &

dispatches had been published they might have found more Support. They are in the gall of bitterness— they have long been in the bonds of iniquity. our goverment are yet without walls & fences Sufficiently Strong to oppose with Spirit those gogs & magogs which the Divel has stir’d up against our Country. Their end however will be perdition they are permitted to Scourge us for our Sins. but their end will be destruction. darkness well over Shadows us for a time. but the Clips will I hope not be total light will arise & Mercy be remember’d for us my prospects would be brighter if I could see as great a morral as a Political change in this people but alass my dear Sister! tis easier to cure the errors of the head than the heart. congress must do something more effectual to Seperate the Sheep from the goats these Judas’s must be sent to their own place or we Shall never be safe. you ought to keep a Strickt watch—& if possible catch some of the people who are bringing those Letters. there is a Hellish plot I know by Some who yet keep themselves out of Sight— most ardently most fervently do I pray God to take the President into his holy keeping & may no weapon form’d against him prosper
            I fear you have been much distress’d, more than you have been willing to own oh my Sister I wish you were in Quincy here you might Set under your own Vine & fruit Tree & have none to make you personally affraid
          
          
            
              10 ’clock
            
            mr & Mrs Black have just left me. he get to Town last evening mr Cranch was in Boston & Say him mr Cranch told me of your kind present to Mrs Gr–nleafs little girl & Mr Black handed me yours to me. oh my Sister! the recording Angle will never never cease from labour while you have breath & ability to exeercise your benevolence— thanks is all I can offer. but a reward awaits you beyond what mortals can give I am Sorry you should think my head worthy So costly a clothing I fear none but my Sister will estimate it So highly
            Captain Beal wishes me to inform the President thro you that he expects his Son Richard from Sea every moment— I have ingag’d Mr Lane to do the painting on your House. would you have the Library paper’d? the Doctor proposes only white washing. we have got a horse & now I should be able to go oftener to see after your Affairs.
            Betsy Shaw is something better but her cough has not left her nor her fever I am full of aprehension about her. the loss of her would

be almost too much for her Mother tis strange when we see what brittle thread our Lives hang upon that we Should plan for an hour but as tho the chance for executing it, was against us. this life is but the embrio of existance, & ought not rationally to be desirable at least long life with its attendant burthens only as it give us an opportunity to improve the noble powers with which we are endow’d, & to exerise the best affections of the heart in a manner by which we may be qualified for more exalted Stations in a more perfect State
            thank you my dear Sister for sending your amiable Sons Letters the Picture of the contending nations which they draw is dark indeed the demorralizing System darkness which can & will be felt— will nothing rouse the neutral powers to make a common Stand— your Son must not Shrink back. he must not refuse his Fathers appointment his dignified republican manners fit him for the important Stations in which he is plac’d, & his accurate knowledge of men & the real designs of France & his unshaken integrity Will render him respected & fear’d I would return the Letter this post but I want to read them again & to let more of our Friends do the same, but I will not keep them long when you write tell them both we feel an encreasing affection for them—& your new Daughter that She has an aunt prepair’d to love her
            Mrs Cranch has written me that mr Johnson has taken a Friendly & paternal interest in my Sons welfair, & had advised him not to lose a moment in debating the propriety of removing to Georgetown & Steping in to mr Cooks business— he has follow’d his advise; Mrs cranch is charm’d with the Family Mrs Johnson in particular She felt so depress’d before that She did not know how to assume courage to visit the Family. I know She is oblig’d to you for the first visit. nancy wants incouragement
            we are delight’d with the Presidents answers to the numerous addresses— I do not know how he finds language to vary them as he does. that to the Boston address was not So Strikingly understood as I wish’d. In stead of discovering the high complement contain’d in those words: “It must be an unnatural State of things to make it necessary or even proper, &c” many Supposed that the President was not pleas’d & censurd rather than approbated their addressing him with their professions of Support— the complement was too delicate for their uneducated minds— tis dificult for a man of Science to form an Idea how hard it is for those unus’d to Letters to discover

those delicate Strokes in composition which charm a cultivated understanding
            adieu my dear Sister I must close the Stage will be upon me before I shall have time to say / I am at all times your affectionate / & grateful Sister
            
              Mary Cranch
            
          
        